Citation Nr: 1606692	
Decision Date: 02/23/16    Archive Date: 03/01/16

DOCKET NO.  14-24 393A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

M. Purdum, Counsel





INTRODUCTION

The Veteran had active service from January 2002 to June 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office).


FINDING OF FACT

On April 6, 2015, prior to the promulgation of a decision in the appeal, VA received notification from the Veteran that a withdrawal of this appeal, as to the issue of entitlement to service connection for sleep apnea, is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal of the issue of entitlement to service connection for sleep apnea by the Veteran have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2002). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2015). Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204. In the present case, the Veteran, in a statement received on April 6, 2015, has withdrawn this appeal as to the issue of entitlement to service connection for sleep apnea, and there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


